



COURT OF APPEAL FOR ONTARIO

CITATION: General
    Motors of Canada Limited v. Johnson, 2013 ONCA 502

DATE: 20130731

DOCKET: C55707

Doherty, Cronk and Watt JJ.A.

BETWEEN

General Motors of Canada Limited

Appellant

and

Yohann Johnson

Respondent

J. Brett Ledger, Neil Paris and Jay A. Nathwani, for the
    appellant

John R. Carruthers, for the respondent

Heard: May 3, 2013

On appeal from the judgment of Justice Alfred J. Stong of
    the Superior Court of Justice, dated June 8, 2012, with reasons reported at
    2012 ONSC 3339.

Cronk J.A.:

I.        Introduction

[1]

From September 1997 until February 2005, the respondent, Yohann Johnson,
    worked for the appellant, General Motors of Canada Limited (GM), as a
    production supervisor in the body shop at GMs Oshawa assembly plant.  Johnson
    is a black man.

[2]

In late August 2005, Johnson took a medical leave of absence from work,
    claiming disability due to discriminatory treatment in the workplace based on
    racism.  He never returned to work at GM.

[3]

In the litigation that followed, the trial judge found that Johnson was
    the victim of racism and that his workplace environment was poisoned due to
    racism, eventually resulting in his constructive dismissal by GM.

[4]

An allegation of discriminatory treatment in the workplace due to racism
    is a serious claim that implicates the reputational and employment interests of
    the claimant, as well as those of the alleged perpetrators.  It can also affect
    the dignity, self-worth and health of both the alleged victim and those accused
    of racist conduct.  An allegation of this type can reverberate for many years
    after the incident or incidents in question, with potentially long-term
    consequences for all concerned.

[5]

No less serious are judicial findings of racially-motivated conduct in
    the workplace and a poisoned work environment due to racism.  Judicial consideration
    of an allegation of constructive dismissal based on alleged racism in the
    workplace requires careful scrutiny of and balanced attention to all the
    evidence relating to the allegation in order to determine whether it is more
    likely than not that the alleged racism occurred.

[6]

In this appeal, this court is required to consider whether the evidence
    adduced at trial sustains the trial judges findings of racism and a poisoned
    work environment due to racism, leading to Johnsons constructive dismissal.

[7]

For the reasons that follow, I conclude that these key findings by the
    trial judge are unreasonable and unsupported by the evidence.  As these
    findings are the foundation for the trial judges holding of constructive
    dismissal by GM, the trial judgment cannot stand.  In the circumstances of this
    case, the appropriate remedy is to allow the appeal and dismiss Johnsons action
    against GM.

II.       Facts

[8]

GM challenges the trial judges central findings and inferences of fact,
    and their legal consequences.  Accordingly, a close review of the evidence is
    required.

(1)

Alleged 1997 Incident

[9]

During his almost eight years of employment with GM, Johnson was
    generally happy at his job.  He had never encountered any instances of racism
    in the workplace.

[10]

In
    early 2005, Johnson became responsible for training group leaders in the body
    shop of the GM assembly plant on a new system of policies and guidelines
    relating to GMs Global Manufacturing System (the GMS).  The assembly plant
    is a unionized workplace.  The GMS training was mandatory for body shop group
    leaders.  It is uncontroverted that the GMS training was unpopular with union
    members, many of whom refused or failed to attend their scheduled GMS training
    sessions.

[11]

On
    June 28, 2005, Johnson was scheduled to train Alex Markov, a group leader in
    the body shop.  However, Markov failed, without warning, to attend his training
    session.

[12]

Johnson
    promptly informed Markovs supervisor that Markov had skipped his training
    session.  The supervisor spoke to Markov and then met with Johnson.  He told
    Johnson that Markov refused to take the GMS training with him because of an
    incident several years earlier when, according to Markov, Johnson had laughed
    at an insensitive remark made by another GM employee about the death of
    Markovs brother.

[13]

Later
    the same day, Jim Tucker, GMs shift leader in the body shop and Johnsons
    supervisor, met with Markov to obtain an explanation.  According to Tucker,
    Markov said that, in about 1997, he asked for time off work to attend court
    proceedings involving individuals charged with his brothers murder.  When the
    court appearance was cancelled, Markov told his superior, Ray Michaud  a white
    man  that he no longer required time off.  Markov claimed that in response, Michaud
    stated, Ill rub you out.  He also said that Johnson was present during this exchange
    with Michaud, and that Johnson laughed at Michauds remark (the 1997 Incident).

[14]

Markov
    considered Michauds comment to be a derogatory, disparaging, and insensitive
    reference to his brothers murder, the negative impact of which was exacerbated
    by Johnsons allegedly inappropriate reaction to the comment.

[15]

At
    trial, it emerged that at the time of the 1997 Incident, the scheduling of work
    hours was logged on paper and recorded in writing by pencil.  The trial judge
    held that Michauds comment to Markov, if it was made at all, could have been
    an innocent response to removing Markovs name from the time sheet requesting
    time off.

[16]

Tucker
    requested that Markov train with Johnson on the GMS.  Markov refused, but did
    agree to train with another GM employee, Azar Choudry.  Choudry is also a man
    of colour.

[17]

Tucker
    informed Johnson of Markovs explanation for his absence from his GMS
    training.  Johnson later claimed that, during his meeting with him, Tucker
    attempted to discourage or dissuade Johnson from pursuing Markovs absence any
    further.  Tucker denied having done so.  The trial judge accepted Johnsons
    evidence on this point.

(2)

The Hayes and Hicks Statements

[18]

The
    day after Markov skipped his GMS training, Johnson was scheduled to train
    another group leader, Ted Hayes.  When Hayes arrived for his training session,
    he told Johnson that he had learned that if he did not want to train on the
    GMS, all he had to do was claim that he was prejudiced like the last guy whose
    brother was killed by a black man.  Johnson did not ask Hayes, then or later,
    about the source of this information.  Nor did he ask Hayes for an explanation. 
    Johnson later testified that he was floored by Hayess statement.

[19]

Johnson
    decided to make inquiries of another GM group leader about Hayess statement. 
    He spoke with Hugh Hicks, inquiring if he knew anything about the death of
    Markovs brother and asking him to find out as much as he could.  Hicks later told
    Johnson that he had heard from others in the body shop that Markovs brother
    had been killed by a black man.  Hicks did not tell Johnson the source of this
    information, nor did Johnson take any steps to confirm it.

(3)

Johnsons Racism Complaint

[20]

Based
    solely on Hayess statement and the information provided by Hicks, Johnson
    concluded that Markov had refused to undergo GMS training with him because
    Markov was prejudiced against black men.  Early on the morning of June 30,
    2005, Johnson met with the plant area manager, Jeff Bantam, and complained, for
    the first time, that Markovs refusal to train with him was based on racism.

[21]

In
    the weeks that followed, Johnson repeated his racism allegation to various of
    GMs management personnel at the Oshawa facility, at various times.  GM took
    several actions in response, including three separate investigations by GM
    personnel into Johnsons complaint.  On each occasion, the GM investigators
    concluded that there was no evidence of racially-motivated conduct by Markov.

(4)

GMs First Investigation

[22]

Immediately
    after his June 30th meeting with Johnson, Bantam summoned Tucker to his office,
    informed him of Johnsons racism complaint, and directed him to deal with the
    situation.  This marked the beginning of GMs first investigation into Johnsons
    complaint.

[23]

Tucker
    then met with Hayes and told him that his comment to Johnson was inappropriate
    and that Hayes owed Johnson an apology.  Hayes apologized to Johnson, who accepted
    the apology.

[24]

Tucker,
    together with a GM labour relations and human rights representative, Karine Laverdière,
    also met separately with Johnson.  Laverdière took notes of the meeting.  Her
    notes indicate that Johnsons concerns were discussed, including Markovs
    explanation for his absence from the training session.  Tucker also interviewed
    Markov, in the presence of Markovs union representative, and two other
    individuals who had worked in the body shop in 1997.  He did not interview Ray
    Michaud.

[25]

By
    the time of the meeting with Markov, the plant manager had made a direct order
    that Markov take his GMS training with Johnson, failing which he was to be
    walk[ed] right out of the plant.  However, at the meeting, Markovs union
    representative proposed that the matter be resolved by Markov resigning as a group
    leader in the body shop, thereby relieving him of the GMS training requirement,
    and assuming a different role as a utility replacement representative within
    the body shop.  At trial, Tucker testified that utility replacement personnel
    fill in for other plant employees, as need arises.

[26]

Johnson
    was informed of this proposed resolution of his complaint and accepted it.  The
    parties are divided on whether his acceptance was unconditional.  Johnson later
    maintained that he agreed to the proposed resolution on condition that a note was
    entered in Markovs personnel file, indicating that Markov was stepping down as
    a group leader in order to avoid GMS training and to preserve his racist
    views.  Tucker and Laverdière disputed this claim, testifying that no
    condition of this kind had been raised with them by Johnson, or agreed upon.  The
    trial judge accepted Tuckers and Laverdières evidence on this point.

[27]

At
    trial, Johnson acknowledged that, as far as he was concerned, the
    Markov-related matter was over and done with by June 30, 2005 as a result of
    the agreed-upon resolution, described above.

(5)

GMs Second investigation

[28]

Sometime
    in the third week of July 2005, after the GM assembly plant re-opened following
    its annual two-week summer shutdown and while Tucker was on holidays, Johnson
    observed Markov in the body shop, performing group leader functions.  Johnson
    concluded that Markovs group leader position had been restored notwithstanding
    the complaint resolution reached several weeks earlier.  He reported this to Bantam
    who, based on Johnsons information, promptly called a meeting to determine who
    had returned Markov to group leader duties.

[29]

Within
    hours, a disciplinary hearing into Markovs failure to comply with the explicit
    direction that he undertake GMS training with Johnson was conducted pursuant to
    the governing collective agreement.  In the result, Markov was suspended from
    work for five days.  At trial, Johnson agreed that, as a result of this
    disciplinary action, the matter had again been fully resolved.  He testified
    that, at that point, there were no outstanding racism-related issues insofar as
    he was concerned.

[30]

However,
    Markov exercised his right under the collective agreement to appeal his
    suspension.  His appeal was allowed, his suspension was rescinded, and GM was
    criticized for permitting Markov to perform group leader duties in apparent
    breach of the agreed resolution of Johnsons original complaint.  At trial,
    Tucker testified that, in fact, Markov had simply been filling in as a
    replacement for an absent group leader in accordance with his duties as a
    utility replacement representative.  Tucker claimed that this work did not
    violate the agreed complaint resolution.

[31]

Johnson,
    upset by the appeal disposition, met with Tony Costa, GMs plant personnel
    director, and asked him to re-investigate his original complaint.  Costa did
    so.  He interviewed several individuals, including Johnson, Bantam and Tucker. 
    Costa, like Tucker before him, concluded that there was no evidence of racism
    by Markov.  To the contrary, Costa noted that, based on his investigation,
    Markovs version of the 1997 Incident was plausible.

(6)

GMs Third Investigation

[32]

Johnson
    remained unsatisfied.  On August 29, 2005, he took his concerns to the
    assistant plant manager, Gerry Meeks.  After speaking with both Johnson and
    Costa, Meeks offered on his own initiative to have Johnsons racism complaint
    investigated again.

[33]

Laverdière,
    the GM labour relations and human rights representative who had participated in
    some of Tuckers earlier interviews regarding Johnsons complaint, including
    the interview with Markov, conducted this third investigation.  She interviewed
    Markov again, on two separate occasions.  She asked him whether he was prepared
    to train on the GMS with Michaud, who allegedly made the rub you out comment
    in 1997.  Markov replied that he would feel worse about taking training with
    Michaud than with Johnson.  For the first time, Markov also asserted that some
    hours after the 1997 Incident, Michaud and Johnson went to see him, repeated
    the same rub you out comment originally uttered by Michaud, and again
    laughed.

[34]

Laverdière
    interviewed various other individuals in addition to Markov, including Michaud
    and Tucker.  Michaud denied the 1997 Incident.  Laverdière took detailed notes
    and documented the results of her investigation in a written report.  She, too,
    concluded that there was no evidence that Markov was racist, reporting that
    Markov perceived the 1997 Incident as a threat, that he was still upset by it,
    and that there were reasonable grounds to believe Markovs perception of
    events, regardless of whether the 1997 Incident had in fact occurred.  At
    trial, she testified that, when interviewed, Markov appeared very sincere and
    very upset about the 1997 Incident.

[35]

The
    trial judge found that GM did not take Johnsons complaint sufficiently
    seriously and that, notwithstanding three investigations, it failed to conduct
    a reasonably comprehensive investigation into Johnsons complaint.  He held
    that although GM did not act maliciously, it ignored the agreed complaint
    resolution, reassigned Markov to the role of group leader, and failed to
    enforce the voluntary demotion by Markov, instead carry[ing] on as if
    Markovs resignation did not exist.  He also found that GM was instrumental
    in havingMarkovs 5 day period of suspension over-turned in an effort to
    influence contractual negotiations with the union.  He accepted Johnsons
    assertion that, in so doing, GM traded away Johnsons human rights as a
    bargaining chip.

(7)

Johnsons Leave from Work

[36]

Johnson
    disagreed with and was distressed by the results of the first two investigations
    into his racism complaint.  When a co-worker in the body shop allegedly told
    him that Markov had threatened to harm him, he also began to fear Markov.  GM
    assured him that he would have the protection of surveillance cameras in the
    parking lot when he arrived at and left the plant.

[37]

Johnson
    came to view the body shop at the assembly plant as a poisoned work
    environment.  At the end of August 2005, after he had spoken with Meeks and
    before Laverdière commenced her investigation, he took an approved medical
    leave from work under the care of a psychiatrist, asserting disability arising
    from discriminatory treatment due to racism in his workplace.

[38]

Johnson
    was absent from work for the next two years.  It appears that throughout much of
    this period, he failed to furnish GM with current and on-going medical
    information substantiating his claim of continuing disability.  He led no
    medical evidence at trial in support of his disability and damages claims.

[39]

About
    two years later, in mid-July 2007, Johnson met with GMs plant physician, who
    concluded that Johnson was fit to return to work.  GM wrote to Johnsons legal
    counsel, asking that Johnson contact GMs human resources representative, Jim
    Goard, to discuss his return to work.  Johnson complied.  He told Goard that he
    was disabled, that he was unable to work in any plant environment where he
    might come into contact with Markov or Michaud, and that he would return to
    work only at General Motors Acceptance Corporation (GMAC), in GMs training
    centre, or in GMs head office.

[40]

Goard
    told Johnson that GM no longer owned GMAC and that no training positions were
    then available.  He offered Johnson a supervisory role, similar to Johnsons previous
    position, in two manufacturing-related jobs, in two different GM facilities (the
    Truck Plant or West Paint building), both of which were located in different
    buildings about one kilometre away from the assembly plant body shop.  He also
    offered to adjust Johnsons shifts and, possibly, his supervision.  Johnson
    declined these offers, maintaining that he was disabled from working in any GM
    plant.  He provided no current medical information to support this claim.

[41]

By
    the end of September 2007, Johnson had still not returned to work.  On
    September 27, Goard wrote to Johnson confirming that he had been informed of
    the available employment opportunities outside the assembly plant body shop and
    that GM had not been provided with medical support for Johnsons claim of
    continuing disability.  Goard ended his letter by stating that, under the
    circumstances, he had concluded that Johnson was resigning from any further employment
    relationship with GM.

[42]

The
    trial judge found that Goards letter was just short of an attempt to bully
    Johnson into accepting an employment position which could only resurrect the
    ill will that caused his grief in the first place.  He further held that GMs
    offer and apparent insistence that Johnson return to virtually the same work
    environment in which his problems were suffered could not be construed as a
    reasonable resolution or as the provision of a healthy, discrimination-free
    work environment.  In the trial judges view, GMs decision to treat Johnsons
    refusal of the offered employment positions as a resignation amounted to
    constructive dismissal.

(8)

The Litigation

[43]

On
    January 31, 2008, Johnson sued GM for damages for breach of his employment
    contract, special damages and damages for loss of employmentrelated benefits,
    punitive damages and
Wallace
damages, totalling approximately
    $530,000.

[44]

In
    his pleading, Johnson alleged that prior to his medical leave at the end of
    August 2005, he had experienced 10 weeks of belittlement by GM as a result of
    racist behaviour by GM employees, which left him pained, humiliated,
    diminished, and bewildered.  Johnson pleaded that, as a result of this
    conduct, he became profoundly distressed, began to experience a profound sense
    of worthlessness and, by August 29, 2005, had been rendered disabled.  He also
    pleaded that he was later diagnosed as suffering from a phobic response to a
    racist workplace.

III.      Trial Judges Decision

[45]

The
    trial judge ruled that GM was liable to Johnson for constructive dismissal.  He
    awarded Johnson damages in the amount of $159,999.92, consisting of
    approximately $95,000 for wrongful dismissal damages, special damages in the
    sum of $40,000 and
Wallace
damages in the further amount of $40,000,
    less $15,000 due to Johnsons failure to mitigate his damages, plus costs and
    pre- and postjudgment interest.

[46]

The
    trial judge made the following significant findings: (1) Markovs excuse for
    not attending his GMS training session with Johnson was solely racially-based
    and his version of the 1997 Incident was a cover up of his discriminatory
    behaviour; (2) the conduct of GM and some of its employees created a poisoned
    work environment; (3) GM failed to conduct a serious or comprehensive
    investigation into Johnsons racism complaint; and (4) Johnson was
    constructively dismissed from his employment with GM.

[47]

The
    trial judge expressed his conclusions on Johnsons claims in this fashion:

[65]    Johnson has met the objective standard of proving on a
    balance of probabilities that there existed conduct sufficiently severe and
    persistent to create a poisoned workplace, and that it started at the hand of
    Alex Markov who was racially biased against Yohann Johnson because he is a
    black man.  Because of his racial bias, Markov refused to be trained by Mr.
    Johnson and GM failed to provide Mr. Johnson the support needed to eradicate
    the existence of the discrimination or to improve working conditions such as
    would provide for him a healthy, discrimination-free work environment.

[66]    GM breached the implied term of Mr. Johnsons
    employment that he would not be subjected to discrimination because of the
    colour of his skin.  As a victim of racism in the workplace, Mr. Johnson was
    adversely affected not only by the initial expression of racist behaviour but
    also by the failure of GM to follow up and live by the agreements and
    resolutions entered into.



[68]    I am satisfied that Yohann Johnson has satisfied the
    burden of proof placed on him of proving that he was constructively dismissed
    from his employment with GM; that he suffered a foreseeable financial loss as a
    result of racism and/or the follow-up events in the workplace; and that he
    suffered a foreseeable loss to his mental health and dignity as a result of
    racism and/or the follow-up events in the workplace.

[48]

On
    appeal, GM argues that the trial judges findings of racism and a poisoned work
    environment due to racism are unreasonable and unsupported by the evidence and
    that the trial judges resulting finding of constructive dismissal therefore cannot
    stand.  In addition, and essentially in the alternative, it challenges the
    trial judges awards of special and
Wallace
damages.

IV.     Issues

[49]

I
    would frame the issues on appeal as follows:

(1)

Is the
    trial judges finding of racism tainted by palpable and overriding error or
    otherwise clearly wrong, unreasonable, or unsupported by the evidence?

(2)   Are the
    trial judges findings of a poisoned work environment due to racism and
    resulting constructive dismissal also tainted by palpable and overriding error
    or otherwise clearly wrong, unreasonable, or unsupported by the evidence?

(3)   Did the
    trial judge err in law by awarding special and
Wallace
damages in the
    circumstances?

V.      Analysis

(1)

Standards of Review

[50]

It
    is well established that a trial judges findings and inferences of fact
    attract great deference from a reviewing court.  They cannot be disturbed on
    appeal unless they are infected by palpable and overriding error or are
    otherwise clearly wrong, unreasonable, or unsupported by the evidence:
Housen
    v. Nikolaisen
, 2002 SCC 33, [2002] 2 S.C.R. 235, at paras. 1-3 and 10-25;
H.L.
    v. Canada (Attorney General)
, 2005 SCC 25, [2005] 1 S.C.R. 401, at paras.
    4, 52-55 and 64-65;
F.H. v. McDougall
, 2008 SCC 53, [2008] 3 S.C.R.
    41, at paras. 55 and 73.

[51]

That
    said, while the principle of deference applies, a trial judges factual
    findings and inferences are not immune from appellate scrutiny.  In
H.L.
,
    at paras. 55-56, the Supreme Court, citing
Housen
, explained that a
    trial judges findings or inferences of fact may be set aside on appeal if they
    are clearly wrong.  With respect to a trial judges findings of fact, the
    palpable and overriding test is met where the findings can be properly
    characterized as unreasonable or unsupported by the evidence and they are
    likely to have affected the result at trial:
H.L.
at para. 56.  With
    respect to a trial judges inferences of fact, Fish J., writing for a majority
    of the Supreme Court in
H.L.
, stated, at paras. 74-75:

Not infrequently,
different
inferences may reasonably
    be drawn from facts found by the trial judge to have been directly proven. 
    Appellate scrutiny determines whether inferences drawn by the judge are
    reasonably supported by the evidence.  If they are, the reviewing court cannot
reweigh the evidence
by substituting, for the reasonable inference
    preferred by the trial judge, an equally  or even more  persuasive inference
    of its own.  This fundamental rule is, once again, entirely consistent with
    both the majority and the minority reasons in
Housen
.

In short, appellate courts not only may  but must  set aside
    all palpable and overriding errors of fact shown to have been made at trial. 
    This applies no less to inferences than to findings of primary facts, or facts
    proved by direct evidence.  [Emphasis in original.]

[52]

The
    Supreme Courts jurisprudence is equally unequivocal concerning the governing
    standard of review on questions of law.  There is no room for error by a trial
    judge on a pure question of law  the applicable standard is that of
    correctness.  Thus, on matters of law, an appellate court enjoys a broad scope
    of review and is free to replace the opinion of the trial judge with its own:
Housen
at paras. 8-9.

(2)     Trial Judges Finding of Racism

[53]

The
    trial judge found, at para. 16:

I am satisfied that Markovs excuse for not attending the
    training session by Johnson was solely racially based and his story about his
    interpretation of the alleged [1997 Incident] was simp[ly] a cover up of his
    discriminatory behaviour which was inexcusable.  I am satisfied that Markov
    refused to take training from Johnson because Johnson is a black man.

[54]

The
    trial judges finding of racially-motivated conduct by Markov lies at the core
    of his decision.  Without the existence of underlying racism and the
    discriminatory treatment that the trial judge held flowed from it, there is no
    basis in law for the trial judges additional finding of a poisoned work
    environment, leading to constructive dismissal.  There is no suggestion that,
    apart from the issues of racism and a racism-infected workplace, Johnson was
    otherwise constructively dismissed.

[55]

I
    am satisfied that GM has met the high hurdle for appellate reversal of the
    trial judges impugned finding of racism.  I respectfully conclude that, on
    this evidentiary record, this foundational finding is unreasonable and
    unsupported by the evidence.  I say this for the following reasons.

[56]

At
    trial, there was no direct evidence of racism towards Johnson by anyone at the
    GM assembly plant, including Markov.  Moreover, the trial judges finding of
    racism did not turn on an evaluation of Markovs credibility, to which
    heightened deference would be owed, because Markov died before trial.  Further,
    Johnson never spoke to Markov about his explanation for missing his GMS
    training session.  As a result, the information gathered by Tucker and Laverdière
    in their investigations of Johnsons racism complaint was the only evidence at
    trial regarding Markovs motivation for skipping the GMS training with Johnson.

[57]

Both
    Tucker and Laverdière testified that they had personally sought an explanation
    for Markovs failure to attend his training session.  Both investigators independently
    viewed his explanation as very sincere, assessed that his account of the 1997
    Incident reflected his genuine and strongly-held beliefs, and concluded that
    there was no evidence of racism.  Their evidence concerning Markovs
    explanation was uncontradicted.

[58]

As
    GM properly acknowledges, the trial judge was not obliged to accept the GM
    investigators conclusions regarding Markovs motivation for skipping his GMS
    training.  The trial judge was nevertheless obliged to assess the available
    evidence concerning Markovs avowed excuse for his absence from his GMS
    training session.  This evidence included Markovs consistent denials that his
    failure to attend the training session was racially motivated; instead, Markov
    offered an entirely different explanation for his absence, namely, his personal
    dislike of Johnson as a result of the 1997 Incident.

[59]

The
    trial judges sole basis for concluding that Markov lied about his reason for
    refusing to train with Johnson was what the trial judge perceived as a
    significant discrepancy between what Markov first told Tucker about the 1997 Incident
    and what he later relayed to Laverdière when she conducted GMs final
    investigation of Johnsons complaint.  As I have said, during his interview
    with Laverdière, Markov alleged for the first time that Michaud and Johnson had
    approached him some hours after the 1997 Incident, repeated Michauds initial comment
    about rubbing [Markov] out, and again laughed.

[60]

The
    trial judge regarded the timing of this disclosure as highly suspect.  Based on
    Markovs late disclosure of this alleged second encounter, and without the opportunity
    to observe Markov directly or assess his credibility first-hand, the trial
    judge concluded that Markov had fabricated his account of the second encounter
    with the intent to bolster his claim and to mislead Ms. Laverdière in her
    efforts to ascertain the existence of racial discrimination by Markov.

[61]

I
    accept that the apparent inconsistency between what Markov told Tucker and what
    he said to Laverdière about the circumstances surrounding the 1997 Incident
    provided some basis for the trial judges rejection of Markovs reported reason
    for skipping his GMS training with Johnson.  That is quite different, however,
    from finding that there was affirmative evidence of a racially-based animus by
    Markov towards Johnson.

[62]

Even
    if Markov had fabricated his account of a second encounter with Michaud and
    Johnson, the trial judge drew an unreasonable inference when he concluded on
    that basis alone that Markov had lied throughout the GM investigations about
    his reason for skipping the GMS training to hide his racist conduct and beliefs. 
    The trial judges reasons suggest that he ignored the following considerations,
    which bore directly on Markovs explanation for skipping his GMS training:

·

the GMS training session was mandatory for group leaders at the
    assembly plant, Markov had been told to attend and he did not do so. When he
    skipped his training session, he was confronted by his superiors, who demanded
    an explanation. In these circumstances, a false explanation that had nothing to
    do with racism was eminently possible;

·

Markov told Tucker that he was willing to take the GMS training
    with another person of colour  Azar Choudry  who also worked at the GM Oshawa
    facility;

·

Markov said that he would find it more difficult to train with
    Michaud than with Johnson because of Markovs perception of Michauds conduct
    during the 1997 Incident.  Michaud, as I have mentioned, is a white man;

·

Johnson acknowledged at trial that Markov never said anything
    racist to him or in his presence; and

·

when pressed why he believed Markov was racist, Johnson could
    point only to Hayess statement, described above, and Hickss subsequent
    hearsay information that Markovs brother was killed by a black man.

[63]

I
    note, in particular, that Hayess statement to Johnson  that he had learned
    that he could avoid GMS training by claiming that he was prejudiced like the
    last guy whose brother was killed by a black man  was the only evidence of
    any racially-related comment by a GM employee to Johnson.  However, this
    statement had no evidentiary value at all concerning Markovs alleged state of
    mind regarding Johnson.

[64]

I
    therefore conclude, on this evidentiary record, that it was unreasonable for
    the trial judge to hold that Markovs absence from his GMS training was solely
    racially based.  With respect, there was simply no evidence to support this
    finding.  Given the centrality of this flawed finding to the trial judges
    ruling on liability, this error is sufficient to decide the appeal.

[65]

However,
    there is more.  I reach a similar conclusion regarding the trial judges
    findings that the body shop at the GM assembly plant was a poisoned work
    environment due to racism, consisting of an underlying but persistent aura of
    harassment, which eventually led to Johnsons constructive dismissal.  I turn
    now to these critical findings.

(3)     Trial Judges Findings of a
    Poisoned

Work Environment and
    Constructive Dismissal

[66]

Workplaces
    become poisoned for the purpose of constructive dismissal only where serious
    wrongful behaviour is demonstrated.  The plaintiff bears the onus of establishing
    a claim of a poisoned workplace.  As the trial judge recognized, the test is an
    objective one.  A plaintiffs subjective feelings or even genuinely-held
    beliefs are insufficient to discharge this onus.  There must be evidence that,
    to the objective reasonable bystander, would support the conclusion that a
    poisoned workplace environment had been created.  See for example,
Ata-Ayi
    v. Pepsi Bottling Group (Canada) Co.
(2006), 54 C.C.E.L. (3d) 148 (Ont.
    S.C.), at paras. 23 and 40;
Bobb v. Alberta (Human Rights and Citizenship
    Commission)
, 2004 ABQB 733, 370 A.R. 389, at para. 85;
Houtz v. 772910
    Ontario Inc. (c.o.b. McFees Tavern)
, [2002] O.J. No. 475 (S.C.), at para.
    45;
Canada (Canadian Human Rights Commission) v. Canada (Canadian Armed
    Forces) (re Franke)
, [1999] 3 F.C. 653 (T.D.), at paras. 43-46.

[67]

Moreover,
    except for particularly egregious, stand-alone incidents, a poisoned workplace
    is not created, as a matter of law, unless serious wrongful behaviour
    sufficient to create a hostile or intolerable work environment is persistent or
    repeated:
Bobb
at paras. 85-87;
Canada (Canadian Armed Forces) (re
    Franke)
at paras. 43-46.

[68]

The
    test for establishing constructive dismissal is no less stringent.  In
Farber
    v. Royal Trust Co.
, [1997] 1 S.C.R. 846, Gonthier J. explained, at para.
    26, that an objective test governs; the issue is whether a reasonable person
    in the same situation as the employee would have felt that the essential terms
    of the employment contract were being substantially changed.  Justice Gonthier
    elaborated, at para. 33:

In cases of constructive dismissal, the courts in the common
    law provinces have applied the general principle that where one party to a
    contract demonstrates an intention no longer to be bound by it, that party is
    committing a fundamental breach of the contract that results in its
    termination.

See also
Shah v. Xerox Canada Ltd.
(2000),
    131 O.A.C. 44 (C.A.), at paras. 6 and 8.

[69]

The
    trial judge recognized, correctly, that an objective standard applied to
    determine Johnsons claim of constructive dismissal due to a poisoned workplace
    arising from racism.  He went on to hold, at para. 63:

When one objectively considers the events which comprise the
    progression of the status of Johnsons complaint through the system that
    existed in GM for handling such complaints,
there can be no doubt that a
    reasonable person would conclude that circumstances were such as would justify
    Mr. Johnson to consider he had been constructively dismissed from his
    employment
.  [Emphasis added.]

[70]

With
    respect, I disagree.  First, even if Markovs absence from his GMS training
    session were racially-motivated  a conclusion that I regard as unreasonable
    and unsupported by the evidence  this alone would not support a finding that
    the assembly plant body shop was poisoned by racism, warranting a finding of
    constructive dismissal.  As a matter of law, the offending conduct must be
    persistent and repeated unless the incident in question is sufficient, standing
    alone, to taint the entire workplace.  That is not this case.  The trial judge
    made no finding that Markovs refusal to train with Johnson on the GMS was
    sufficient to establish a poisoned workplace due to racism.

[71]

Nor,
    in my view, was such a finding available here.  Johnsons racism complaint
    arose from a single employees failure to attend a single training session.  Such
    conduct falls short of the type of egregious behaviour manifested in those
    cases involving poisoned work environments.  Johnson did not establish systemic
    or institutional racist behaviour.  I agree with GMs submission that a single
    incident of this kind, with a single employee, over the course of an eight-year
    working relationship cannot objectively ground a finding of a work environment
    poisoned by racism.

[72]

Second,
    Johnson acknowledged at trial that he was satisfied, and there were no
    outstanding racism issues, when Markov agreed on June 30, 2005 to step down as
    a group leader and, again, in August 2005 when Markov was disciplined.  Only when
    Markovs suspension was rescinded on appeal under the collective agreement did
    Johnson again allege racism in the workplace.  Dissatisfaction with the results
    of a legitimate grievance process cannot anchor a claim for constructive
    dismissal.

[73]

Third,
    the trial judge committed several additional errors in finding constructive
    dismissal based on a poisoned work environment due to racism.  The trial judge
    identified the following factors as supporting his conclusion that
    circumstances were such as would justify Mr. Johnson to consider he had been
    constructively dismissed from his employment:

(a)   Markovs
    behaviour in failing to attend his GMS training session, coupled with his
    reason for that failure  the 1997 Incident  and his subsequent embellishment
    of the circumstances surrounding the 1997 Incident during his interview with
    Laverdière;

(b)   the
    underlying import and impact of Markovs unexpected resignation from his group
    leader position;

(c)   Hayess
    statement to Johnson;

(d)   Tuckers
    opposition to and reluctance to accept Markovs resignation as a group leader
    in the body shop;

(e)   GMs
    return of Markov to the position of group leader;

(f)    the

overturning

of

Markovs

disciplinary suspension because of
    ongoing contractual negotiations between GM and its employees;

(g)   Markovs
    threats against Johnson; and

(h)   GMs
    insistence that Johnson return to the work environment in which his
    difficulties first arose under pain of being considered to have resigned his
    employment.

[74]

The
    first factor, in my view, affords no support for the finding that Johnson was
    constructively dismissed by reason of a poisoned work environment due to
    racism.  I have already concluded that the trial judges finding of
    racially-motivated conduct by Markov is unreasonable and unsupported by the
    evidence.

[75]

It
    is difficult to understand how the second factor cited by the trial judge
    contributes to a finding of constructive dismissal based on a poisoned work
    environment due to racism.  Markovs resignation as a group leader was proposed
    by his union representative.  On the trial judges findings, Johnson
    unconditionally accepted this proposed resolution of his racism complaint. 
    There is no evidence that Johnson viewed the proposed resolution as itself
    inspired by racism.

[76]

As
    I have said, there is no doubt that the third factor  Hayess statement that
    he could avoid GMS training by claiming prejudice, as Markov allegedly had done
     was an inappropriate, race-related comment.  Tucker concluded as much.  He
    promptly instructed Hayes to apologize to Johnson.  Hayes did so, and Johnson
    accepted Hayess apology.  These facts do not support the conclusion that the
    GM body shop was a poisoned workplace due to racism.  Accepting the offensive
    nature of Hayess statement, Tuckers actions signify GMs intolerance, rather
    than acceptance, of inappropriate, race-related comments in the workplace.

[77]

Nor
    does the fourth factor relied on by the trial judge support a finding of
    constructive dismissal based on a poisoned workplace due to racism.  Tucker
    testified that he was opposed to the union proposal that Markov step down as a
    group leader because it would permit Markov to unilaterally determine whether he
    would comply with a mandatory training requirement imposed by his employer. 
    Tucker regarded the resignation proposal as a poor precedent that, in effect,
    would allow Markov to work the system.  Nonetheless, on the advice of labour
    relations representatives, Tucker accepted the proposal.  And, on the trial
    judges findings, Johnson also unconditionally agreed to the proposed
    resolution.

[78]

Thus,
    on the evidence accepted by the trial judge, Markovs resignation as a group
    leader was a negotiated compromise in the grievance disciplinary process. 
    Tuckers personal reaction to it is irrelevant.  Johnson accepted the proposed
    resolution.  I did not understand Johnson to claim that the proposal, or Tuckers
    reaction to it, were motivated by racism.

[79]

The
    trial judge next identified GMs return of Markov to a group leader role and the
    overturning of Markovs suspension as indicia of a poisoned work environment
    that led to Johnsons constructive dismissal.  The trial judge was critical of
    the grievance process that led to Markovs suspension and its revocation on
    appeal in part on the basis that Johnson did not participate in either hearing. 
    He also held that GM ignored Markovs voluntary demotion, carried on as if his
    resignation as a group leader had not occurred, and traded away Johnsons
    human rights as a bargaining chip in its contractual negotiations with the
    union.

[80]

With
    respect, these holdings reflect a fundamental misapprehension of the evidence. 
    The evidence at trial established that Markov was in fact removed from his role
    as a group leader.  Tucker testified that when Johnson observed Markov at work
    in the body shop after the plant summer shutdown, Markov was performing group
    leader functions on a temporary basis in his assigned role as a utility replacement
    representative.  Johnson has pointed to no evidence admitted at trial that
    contradicts this explanation for Markovs activities on the day in question. 
    Johnson had simply assumed, as Bantam had based on Johnsons reported
    observations of Markov, that Markov continued in the role of a group leader in
    violation of the agreed complaint resolution.

[81]

However,
    Markov was reinstated as a group leader and his suspension was rescinded only
    after his successful appeal under the plant grievance procedures.  GM did not
    control these contractual procedures, including the appeal process and its
    outcome.  Johnson was not a party to the grievance process, which involved only
    GM and Markov in accordance with the procedures outlined under the applicable
    collective agreement.  There is no evidence that the grievance process permitted
    or contemplated Johnsons participation or that his involvement in the
    discipline and appeal hearings was within GMs control.

[82]

Moreover,
    the grievance process had nothing to do with Johnsons human rights.  Both the
    discipline and appeal hearings were concerned with whether GM had acted
    properly, in accordance with the collective agreement, in suspending Markov for
    failing to obey a direct order that he take GMS training with Johnson.  Johnsons
    human rights were not engaged at either hearing.

[83]

I
    also note that there was no evidence at trial (1) concerning the position taken
    by GM at the grievance appeal hearing or (2) establishing that GM stood to
    benefit in its contractual relations with the union if Markov were to be returned
    to a group leader position.  Although Johnson maintained that his human rights
    were somehow compromised during the grievance process, no GM witness was
    cross-examined on this issue.

[84]

In
    a related finding, the trial judge also held that Johnson was adversely
    affected not only by Markovs initial expression of racist behaviour but, as
    well, by GMs failure to follow up and live by the agreements and resolutions
    entered into.  The trial judge directed several criticisms at GM in this
    regard.  In many instances, these criticisms were unfounded or simply
    inaccurate.

[85]

For
    example, the trial judge criticized Tucker for not being outraged on June 28,
    2005 at Markovs conduct when Johnson reported racism and, on the evidence
    accepted by the trial judge, for attempting to persuade Johnson not to pursue
    Markovs behaviour any further.  Johnson, however, did not allege or complain of
    racism until June 30, in his meeting with Bantam.  As a result, anything Tucker
    said to Johnson on June 28 about continuing to press the matter of Markovs
    failure to attend his GMS training session could not have been referable to
    racism, at least insofar as Tucker was concerned.

[86]

In
    addition, the trial judge stated in respect of GMs investigations of Johnsons
    complaint, It is not without note that no one in the GM organization charged
    with the responsibility of investigating [Johnsons] allegations of racist
    behaviourever interviewed Michaud. This assertion, too, is incorrect.  Laverdière
    interviewed Michaud as part of her investigation.

[87]

The
    seventh marker of a poisoned work environment identified by the trial judge was
    Markovs threats against Johnson.  This factor, if properly established by
    admissible evidence at trial, may well have been significant.  However, during
    oral argument before this court, Johnsons counsel fairly conceded that, at
    best, the evidence of a threat of harm by Markov was unproven hearsay.  Johnson
    claimed that he had been told by a co-worker that Markov had threatened to harm
    him, presumably in retaliation for Johnsons racism complaint.  But Johnson led
    no evidence at trial of an actual threat, nor any evidence from the person or
    persons who allegedly told him of the purported threat.

[88]

Finally,
    there is the matter of GMs position concerning Johnsons return to work.  The
    trial judge held that GM insisted and attempted to bully Johnson into
    returning to work in the environment in which his difficulties first arose,
    failing which he would be considered to have resigned his employment with GM. 
    He held, in effect, that GM acted unreasonably and failed to accommodate
    Johnsons disability by failing to provide him with a healthy, discriminationfree
    work environment.

[89]

I
    make several observations regarding these findings.  First, contrary to the
    trial judges findings, GM did not insist that Johnson return to a paint
    shop as a production supervisor.  Nor did it suggest that Johnson return to
    work in virtually the same work environment  in which there was the potential
    of encountering the same individual who had caused him grief in the
    beginning.  The evidence at trial established that Goard offered Johnson two
    alternate manufacturing positions, located in facilities outside the assembly
    plant body shop where he had experienced his difficulties with Markov, in
    buildings situate some distance away from the body shop.  Only one of these
    facilities was the plant paint shop.  Markov did not work in either facility.

[90]

Second,
    as the trial judge himself recognized, Johnson did not have the right to
    dictate where he would work or the employment role he would assume on his return
    to work.

[91]

Third,
    and importantly, an objective standard governs the determination whether a
    workplace is poisoned, by reason of racism or harassment:
Houtz
at
    para. 45.  Further, in order to establish a claim of constructive dismissal, an
    employee must prove that the employers conduct constituted a repudiation of
    the contract of employment, such that the employer no longer intended to be
    bound by the contract:
Farber
at para. 24.  As Finlayson J.A. of this
    court stated in
Smith v. Viking Helicopters Ltd.
(1989), 68 O.R. (2d)
    228, at p. 231, The employer must be responsible for some objective conduct
    which constitutes a fundamental change in employment or unilateral change of a
    significant term of that employment.  See also
Ata-Ayi
, at para. 45;
Shah
,
    at paras. 6-8.  Moreover, where it is alleged that an employee has been
    constructively dismissed by reason of a poisoned work environment due to
    racism, the employee must also establish that the employers persistent conduct
    has rendered his continued employment intolerable:
Shah
at para. 6;
Bobb
at paras. 85 and 87.

[92]

In
    this case, given the trial judges finding that GMs repeated investigations of
    Johnsons racism complaint were deficient, the critical issues were, first,
    whether GM repudiated its employment contract with Johnson and, second, whether,
    evaluated objectively, its decision to treat Johnsons refusal to return to
    work as a voluntary resignation was reasonable.

[93]

It
    is here, in my opinion, that the trial judges constructive dismissal analysis
    fatally founders.  The trial judge was obliged to consider all the evidence of
    the circumstances surrounding Johnsons termination of employment and the
    entire context in which the termination occurred.  In my opinion, viewed in
    that fashion, the evidence does not support the conclusion that GM repudiated
    its employment contract with Johnson or that it acted unreasonably in treating
    Johnsons decision not to return to work as a voluntary resignation of his
    employment with GM.

[94]

Even
    if GMs investigations of Johnsons racism complaint were imperfect, the
    investigations did not reveal any intention by GM to repudiate its employment
    contract with Johnson.  I did not understand Johnson to argue to the contrary.

[95]

Nor,
    as a matter of law, did Goards position concerning Johnsons potential return
    to work constitute a repudiation of the employment contract.  GM, through
    Goard, offered Johnson two employment opportunities outside the assembly plant
    body shop. These offers of continuing employment are inconsistent with the
    notion that GM was resiling from its employment relationship with Johnson.  In
    fact, GM concluded that Johnson himself had effectively elected to terminate
    his employment relationship with GM only after Johnson declined to accept the
    employment positions offered by GM, failed for another two months to return to
    work, and failed to provide GM with current medical evidence to support his
    claim of continuing disability.

[96]

The
    trial judge appears to have concluded that GM repudiated Johnsons employment
    contract by failing to provide him with a discrimination-free employment
    environment.  With respect, this misconceives GMs obligations in the
    circumstances.

[97]

During
    oral argument, Johnson acknowledged that he did not lead any medical evidence
    at trial supporting his claim of continuing disability or indicating that he
    required workplace accommodation outside of any GM plant due to disability. 
    Nor did he furnish such evidence to GM when discussing his return to work with
    Goard in the summer of 2007.  In the absence of contrary evidence from Johnson,
    GM was entitled to rely on the advice of its plant physician that Johnson was
    fit to return to work without accommodation measures.

[98]

Nevertheless,
    GM did seek to accommodate Johnson by offering him employment as a production
    supervisor, a position similar to the one he had previously occupied, in two
    different plants located in separate buildings about one kilometre away from
    the body shop.  GM also offered flexibility in terms of shift and perhaps,
    supervision.  Johnson declined these offers.  At trial, he explained this
    decision by asserting that if he accepted a position in the paint shop, he
    might encounter Markov (or other body shop personnel) if they were required to
    attend at the paint shop to deal with a product defect.

[99]

GM,
    however, was not obliged to immunize Johnson from any future contact with
    Markov or other body shop employees.  The information available to GM did not
    establish racism by Markov or other body shop employees.  In any event, the
    mere possibility of contact with body shop employees, including Markov, does
    not alone establish that such exposure would result in future discriminatory
    treatment of Johnson.  I also note that GM offered Johnson employment in the
    truck plant, as well as the paint shop.

[100]

In all these
    circumstances, GMs decision to treat Johnsons refusal to return to work as a
    voluntary resignation cannot be said to be objectively unreasonable.

[101]

I therefore
    conclude that the trial judges key findings of a poisoned work environment due
    to racism, resulting in Johnsons constructive dismissal, cannot withstand
    close scrutiny when assessed in the context of the entire evidentiary record.  On
    this record, these findings are unreasonable.  It follows that, on this ground
    as well, the trial judges liability finding against GM cannot stand.

(4)     Trial Judges Awards of Special and
Wallace
Damages

[102]

Johnson does not
    claim and the trial judge made no finding of constructive dismissal independent
    of racism in the workplace.  Since I have concluded that the liability finding
    against GM must be set aside, it is unnecessary to consider GMs alternative
    argument that the trial judge erred in law by awarding Johnson special and
Wallace
damages.

VI.     Conclusion and Disposition

[103]

There is no
    reason to question that Johnson genuinely believed that he had been the victim
    of racism in his workplace.  I accept that his perception of events
    unfortunately led to stress and mental anguish.  However, I also conclude that
    the evidentiary record in this case does not support the trial judges findings
    of racism, a work environment poisoned by racism and, hence, Johnsons
    constructive dismissal.

[104]

For the reasons
    given, I would allow the appeal, set aside the trial judgment and the trial
    judges costs award in Johnsons favour, and dismiss

Johnsons action against GM.  GM does not seek its
    costs of the trial or this appeal.  Accordingly, I would make no order as to
    costs.

Released:

DD                                         E.A. Cronk
    J.A.

JUL 31 2013                           I agree Doherty
    J.A.

I agree
    David Watt J.A.


